EXHIBIT 10.6(b)



EARLY RETIREMENT AGREEMENT

This Early Retirement Agreement ("Agreement") is entered into between JANET
WEJMAN ("Executive") and Continental Airlines, Inc. ("Continental" or the
"Company"), and is effective on the Effective Date as defined below.

WHEREAS, Executive desires to retire; and

WHEREAS, the Company has determined that it is in the best interests of the
Company that Executive retire; and

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of July 25, 2000, as amended by letter agreement dated April
9, 2002, between the Company and Executive (the "Employment Agreement"); and

WHEREAS, Executive is desirous of receiving additional consideration upon her
retirement beyond that provided for in her Employment Agreement, and the Company
is desirous of obtaining the retirement of Executive and the releases and other
agreements of Executive contained in this Agreement;

NOW, THEREFORE, IT IS AGREED between Executive and Continental as follows:

The terms of this Agreement are in addition to the terms contained in the
Employment Agreement, and nothing herein shall affect any of Executive's or
Continental's rights or obligations under the Employment Agreement, except as
expressly set forth herein. Each of Executive and Continental agree that
Executive's separation from employment with Continental is voluntary and shall
be treated as a resignation by Executive pursuant to paragraph 2.3(vii) under
the Employment Agreement, and as a retirement under Executive's outstanding
stock option, restricted stock and Officer Retention and Incentive Award Program
("Retention Program") awards, with the date of such retirement being the
Effective Date, but not as a retirement under the Continental Retirement Plan,
unless Executive is otherwise eligible for retirement thereunder. Accordingly,
pursuant to the Employment Agreement, Executive (and her spouse and eligible
dependents, including future eligible dependents) shall, subject to the terms of
the Employment Agreement, be provided Flight Benefits (as such term is defined
in the Employment Agreement) for Executive's lifetime, and Executive and her
spouse and eligible dependents, including future eligible dependents, shall be
provided Continuation Coverage (as such term is defined in the Employment
Agreement) for the remainder of Executive's lifetime.

In addition, Continental shall pay Executive the amount of $978,410 in a lump
sum on the Effective Date, or if not a business day, on the next following
business day (less applicable taxes).

In addition, Continental shall pay Executive the amount of her annual bonus for
2003 (based on the bonus program currently applicable to Executive, without any
reduction), less applicable taxes, payable only if and when the Company's 2003
annual bonus is paid, and Continental shall pay executive the amount of her Long
Term Incentive Performance Award Program compensation for the three-year
Performance Period ending December 31, 2003 (without any reduction), less
applicable taxes, payable only if and when the Company pays amounts under such
Program for such Performance Period.

In addition, Continental shall provide Executive with credited years of service
under the supplemental executive retirement plan described in paragraph 3.5 of
the Employment Agreement ("SERP"), as if Executive had worked at Continental one
additional year after the Effective Date. This will result in Executive
receiving a total of two additional credited years of service under the SERP.
Executive hereby elects, pursuant to paragraph 3.5(iii) of the Employment
Agreement, to take an Early Retirement Benefit under the SERP in the form of a
Lump-Sum Payment (as such terms are defined in the SERP) payable on the first
day of the month following the Effective Date, and the Company hereby waives (i)
the requirement that it receive such written election from Executive at least 15
days prior to the date of payment, and (ii) the 10% reduction in the amount of
such payment otherwise provided for in the SERP. Executive shall be permitted to
take an Early Retirement Benefit under the SERP as if Executive were age 55;
however, the amount of the Lump-Sum Payment shall be actuarially adjusted to
reflect Executive's actual age and actual time of payment in accordance with the
terms of the SERP and based on the actuarial assumptions set forth in paragraph
3.5(vii) of the Employment Agreement.

In addition, Continental shall, at no expense to Executive, during her lifetime
provide a parking space at Chicago O'Hare airport (ORD), for as long as
Continental serves ORD and has such parking available to it.

Executive agrees that all her outstanding option grants, restricted stock grants
and PARs awards under the Retention Program are listed on Exhibit A hereto. As
provided in the applicable option grant documents, all options will vest
effective on the Effective Date and Executive will have until the close of
business one year after the Effective Date to exercise her options. At the close
of business on the date that is one year after the Effective Date, all of
Executive's options will expire whether or not exercised.



As provided in the applicable grant documents with respect to Executive's
restricted stock, all shares of Executive's restricted stock will vest on the
Effective Date.

As provided in the applicable award documents and the terms of the Retention
Program, Executive's nonvested PARs under the Retention Program will vest on the
Effective Date.

Except as otherwise provided in paragraph 3 above, no amounts will be payable to
Executive with respect to her outstanding awards under the Company's Long Term
Incentive Performance Award Program.

Executive represents and agrees that she will keep the terms, amount and fact of
this Agreement completely confidential, and that she will not hereafter disclose
any information concerning this Agreement to anyone, including, but not limited
to, any past, present, or prospective employee or applicant for employment of
the Company, except as required by law. Notwithstanding the foregoing, Executive
may disclose the nature and terms of this Agreement to her legal or financial
advisors and reveal its financial terms in credit or loan applications, and the
like. Both parties agree that this Agreement is not and shall not be construed
as an admission of any wrongdoing or liability on the part of either party.

Executive agrees, upon reasonable notice, to furnish such information and
assistance, including but not limited to the provision of informal information,
testimony at deposition and/or at trial, to Continental and its affiliates as
Continental reasonably requests in connection with any potential or actual
litigation in which it or any of its affiliates is, or may become, a party.
Continental shall pay Executive an amount per day of assistance as the parties
may reasonably agree, not to exceed an amount equal to Executive's base salary
at Continental at December 11, 2003 divided by 250, and shall reimburse
Executive for her reasonable expenses incurred in connection with rendering such
assistance.

Executive agrees not to make any public statement concerning Continental or its
subsidiaries or affiliates or its or their respective stockholders, officers,
directors, employees or agents unless the statement is approved in advance in
writing by Continental's public relations and legal departments. Executive
agrees not to make any derogatory comments or references about Continental or
its subsidiaries or affiliates, or their respective stockholders, officers,
directors, employees or agents.

Executive acknowledges and agrees that Executive would not be entitled to
certain of the payments and benefits provided for in this Agreement, including
in paragraph 2 and paragraphs 4 through 8 of this Agreement (the "Separation
Benefits"), upon Executive's voluntary termination of employment with the
Company on the Effective Date in the absence of this Agreement.

In consideration of the Separation Benefits, Executive hereby releases
Continental and each of its subsidiaries and affiliates and their respective
stockholders, officers, directors, employees, representatives, agents and
attorneys (collectively, "Releasees") from any and all claims or liabilities,
known or unknown, of any kind, including, without limitation, any and all claims
and liabilities relating to Executive's employment by, or services rendered to
or for, Continental or any of its subsidiaries or affiliates, or relating to the
cessation of such employment or under the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Family and Medical Leave Act, Title VII
of the Civil Rights Act of 1964, 42 U.S.C. Section 1981, the Texas Commission on
Human Rights Act, and any other statutory, tort, contract or common law cause of
action, other than claims or liabilities arising from a breach by Continental of
this Agreement or the Employment Agreement or of its obligations under
Executive's outstanding award for the three-year Performance Period ending
December 31, 2003 under the Company's Long Term Incentive Performance Award
Program or grants of stock options or restricted stock or awards under the
Retention Program. Continental hereby releases Executive from any and all claims
or liabilities, known or unknown, of any kind in any way relating to or
pertaining to Executive's employment by, or services rendered to or for,
Continental or any of its subsidiaries or affiliates, other than fraud or
intentional malfeasance harmful to Continental or any Releasee or claims arising
from a breach by Executive of this Agreement or the Employment Agreement or
Executive's obligations under Executive's outstanding award for the three-year
Performance Period ending December 31, 2003 under the Company's Long Term
Incentive Performance Award Program or Executive's outstanding grants of stock
options or restricted stock or awards under the Retention Program. These
releases are to be broadly construed in favor of the released persons. The
releases in this paragraph do not apply to any rights or claims that may arise
after the date of execution of this Agreement by Executive.

Notwithstanding the foregoing, the obligations created by this Agreement, the
Employment Agreement, Executive's outstanding award for the three-year
Performance Period ending December 31, 2003 under the Company's Long Term
Incentive Performance Award Program and Executive's outstanding option grants,
grants of restricted stock and awards under the Retention Program (PARs) are not
released. Executive further agrees that the amounts and covenants contained
herein are of greater value than anything to which Executive is already
entitled, and Executive will not file or permit to be filed on her behalf any
claim or lawsuit relating to her employment or its termination, other than to
enforce the provisions of this Agreement, the Employment Agreement, Executive's
outstanding award for the three-year Performance Period ending December 31, 2003
under the Company's Long Term Incentive Performance Award Program, the option
grants, grants of restricted stock or the awards to Executive under the
Retention Program. Executive understands and agrees that, except for any vested
benefits she may have pursuant to the Employee Retirement Income Security Act,
she will not be entitled to any other compensation beyond that which Continental
has agreed to provide herein, in the Employment Agreement or pursuant to
Executive's outstanding award for the three-year Performance Period under the
Company's Long Term Incentive Performance Award Program, the option grants,
grants of restricted stock or the awards to Executive under the Retention
Program.

Executive has twenty-one (21) days to review and consider this Agreement. This
Agreement will become effective, enforceable and irrevocable seven days after
the date on which Executive signs it, or if later, January 1, 2004 (the
"Effective Date"). During the seven-day period after Executive signs this
Agreement, Executive may revoke this Agreement in writing addressed to the
undersigned. Of course, if Executive exercises her right to revoke, this
Agreement shall be null and void and she will forfeit her right to receive
amounts or other benefits that would otherwise be paid or provided to her
hereunder.

Executive represents and agrees that she has been advised to and had the
opportunity to thoroughly discuss all aspects of this Agreement with her private
attorney, that she has carefully read and fully understands all of the
provisions of this Agreement, and that she is knowingly and voluntarily entering
into this Agreement.

The parties acknowledge that, in the event of a breach of this Agreement,
damages would not provide an adequate remedy and that the non-breaching party
may seek specific performance of any provision contained herein. If any party to
this Agreement brings legal action to enforce the terms of this Agreement, the
party which prevails in such legal action, in addition to the remedy or relief
obtained in such action, shall be entitled to recover its or her expenses
incurred in connection with such legal action, including without limitation,
costs of court and attorneys' fees.

The Company may withhold all applicable taxes from payments to be made
hereunder.

Executive agrees to hold in confidence and not disclose to any person or
otherwise misuse business plans, trade secrets, financial information, or any
other Confidential or Proprietary Information of Continental or its subsidiaries
or affiliates. "Confidential or Proprietary Information" means any information
not generally known in the relevant trade or industry which was learned,
discovered, developed, conceived, originated or prepared during Executive's
employment with Continental or its subsidiaries or affiliates.

The terms and conditions of this Agreement constitute the entire agreement and
understanding of the parties with respect to the subject matter hereof, and
supersede any and all prior agreements and understandings, written or oral,
between the parties with respect thereto. This Agreement shall be governed by
the laws of the State of Texas.

*******

IN WITNESS WHEREOF, the undersigned have executed this Agreement, to be
effective on the Effective Date.

Date of execution by Executive: EXECUTIVE

January 16, 2003 /s/ Janet Wejman_________

Janet Wejman

CONTINENTAL AIRLINES, INC.

 

By: /s/ Michael H. Campbell

Michael H. Campbell

Senior Vice President

Human Resources & Labor Relations



 